UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2016 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to UNITED COMMUNITY FINANCIAL CORP. (Exact name of the registrant as specified in its charter) OHIO 000-024399 34-1856319 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer I.D. No.) 275 West Federal Street, Youngstown, Ohio 44503-1203 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (330)742-0500 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 47,448,240 common shares as of April 30, 2016. TABLE OF CONTENTS PAGE Part I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Statements of Financial Condition as of March 31, 2016 (Unaudited) and December 31, 2015 3 Consolidated Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2016 and 2015 (Unaudited) 4 Consolidated Statement of Shareholders’ Equity for the Three Months ended March 31, 2016 and 2015 (Unaudited) 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8-46 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 47-53 Item 3. Quantitative and Qualitative Disclosures About Market Risk 54 Item 4. Controls and Procedures 55 Part II.OTHER INFORMATION 56 Item1. Legal Proceedings 56 Item1A. Risk Factors 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities (None) 57 Item 4. Mine Safety Disclosures (None) 57 Item 5. Other Information (None) 57 Item 6. Exhibits 58 Signatures 59 Exhibits 60 2 PART I—FINANCIAL INFORMATION ITEM1. Financial Statements UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March31, December31, (Dollars in thousands) Assets: Cash and deposits with banks $ $ Federal funds sold Total cash and cash equivalents Securities: Available for sale, at fair value Held to maturity, (fair value of $108,702 and $109,644, respectively) Loans held for sale, at lower of cost or market Loans held for sale, at fair value Loans, net of allowance for loan losses of $16,903 and $17,712 Federal Home Loan Bank stock, at cost Premises and equipment, net Accrued interest receivable Real estate owned and other repossessed assets, net Goodwill and other intangible assets — Core deposit intangible 17 30 Cash surrender value of life insurance Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Deposits: Interest bearing $ $ Non-interest bearing Total deposits Borrowed funds: Federal Home Loan Bank advances Long-term Federal Home Loan Bank advances Short-term Federal Home Loan Bank advances Total Federal Home Loan Bank advances Repurchase agreements and other Total borrowed funds Advance payments by borrowers for taxes and insurance Accrued interest payable 53 Accrued expenses and other liabilities Total liabilities Shareholders' Equity: Preferred stock-no par value; 1,000,000 shares authorized and no shares issued and outstanding — — Common stock-no par value; 499,000,000 shares authorized; 54,138,910 shares issued and 47,506,526 and 47,517,644 shares, respectively, outstanding Retained earnings Accumulated other comprehensive income (loss) ) ) Treasury stock, at cost, 6,632,384 and 6,621,266 shares, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements. 3 UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended March31, (Dollars in thousands, except per share data) Interest income Loans $ $ Loans held for sale Securities available for sale, nontaxable — Securities available for sale, taxable Securities held to maturity, nontaxable 55 — Securities held to maturity, taxable — Federal Home Loan Bank stock dividends Other interest earning assets 15 6 Total interest income Interest expense Deposits Federal Home Loan Bank advances Repurchase agreements and other 5 Total interest expense Net interest income Provision (recovery) for loan losses ) Net interest income after provision for loan losses Non-interest income Non-deposit investment income Mortgage servicing fees Deposit related fees Mortgage servicing rights valuation ) ) Mortgage servicing rights amortization ) ) Other service fees 18 17 Net gains (losses): Securities available for sale (includes $153 and $11, respectively, accumulated other comprehensive income reclassifications for unrealized net gains on available for sale securities) 11 Mortgage banking income Real estate owned and other repossessed assets, net ) ) Card fees Other income Total non-interest income Non-interest expense Salaries and employee benefits (includes $(278) and $0, respectively, accumulated other comprehensive income reclassifications from prior service credit on postretirement plan). Occupancy Equipment and data processing Franchise tax Advertising Amortization of core deposit intangible 13 14 FDIC insurance premiums Other insurance premiums 89 84 Legal and consulting fees Other professional fees 70 Real estate owned and other repossessed asset expenses 72 Other expenses Total non-interest expenses Income before income taxes Income tax expense (includes $151 and $4 income tax expense from reclassification items) Net income $ $ (Continued) 4 (Continued) UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended March31, (Dollars in thousands, except per share data) Net income $ $ Other comprehensive income Unrealized gain on securities, available for sale, net ofreclassifications and tax of $3,460 and $2,094, respectively Accretion of unrealized losses on securities transferred from available for sale to held to maturity, net of tax of $18 and $0, respectively 34 — Accretion of unrecognized actuarlial gains and amortization of prior service credit on postretirement plan, net of tax of $(97) and $0, respectively recognized in net income ) — Total other comprehensive income Comprehensive income $ $ Earnings per share Basic $ $ Diluted See Notes to Consolidated Financial Statements. 5 UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Unaudited) Common Shares Outstanding Common Stock Retained Earnings Accumulated Other Comprehensive Income(Loss) Treasury Stock Total (Dollars in thousands, except per share data) Balance January 1, 2016 $ $ $ ) $ ) $ Net income Other comprehensive income Stock option exercises ) 62 11 Stock option expenses 3 3 Restricted stock grants ) ) — Restricted stock forfeitures ) 3 7 ) — Restricted stock expense Purchase of James & Sons Insurance — ) Cash dividend payments ($0.025 per share) ) ) Treasury stock purchases ) ) ) Balance March 31, 2016 $ $ $ ) $ ) $ Common Shares Outstanding Common Stock Retained Earnings Accumulated Other Comprehensive Income(Loss) Treasury Stock Total (Dollars in thousands, except per share data) Balance January 1, 2015 $ $ $ ) $ ) $ Net income Other comprehensive income Stock option exercises ) 70 16 Stock option expenses 6 6 Restricted stock grants ) ) — Restricted stock forfeitures ) 6 14 ) ) Restricted stock expense Cash dividend payments ($0.01 per share) ) ) Treasury stock purchases ) ) ) Balance March 31, 2015 $ $ $ ) $ ) $ See Notes to Consolidated Financial Statements. 6 UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March31, (Dollars in thousands) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision (recovery) for loan losses ) Mortgage banking income ) ) Changes in fair value on loans held for sale ) ) Net losses on real estate owned and other repossessed assets sold 13 90 Net gain on available for sale securities sold ) ) Net (gain) loss on other assets sold (2 ) — Amortization of premiums and accretion of discounts 76 Depreciation and amortization Net change in interest receivable Net changein interest payable 57 34 Net change in prepaid and other assets ) ) Net change in other liabilities ) Stock based compensation Net principal disbursed on loans originated for sale ) ) Proceeds from sale of loans held for sale Net change in deferred tax assets Cash surrender value of life insurance ) ) Net change in interest rate caps 3 54 Net cash from operating activities ) Cash Flows from Investing Activities Proceeds from the principal repayments and maturities of securities available for sale Proceeds from the principal repayments and maturities of securities held to maturity — Proceeds from the sale of securities available for sale Proceeds from the sale of real estate owned and other repossessed assets Proceeds from the sale of loans held for investment 1 — Proceeds from the sale of premises and equipment 2 — Purchases of premises and equipment ) ) Principal disbursed on loans, net of repayments ) ) Loans purchased ) ) Purchase of securities available for sale ) — Net cash received in acquisition 43 — Net cash from investing activities ) ) Cash Flows from Financing Activities Net increase in checking, savings and money market accounts Net decrease in certificates of deposit ) ) Net decrease in advance payments by borrowers for taxes and insurance ) ) Net change in short-term FHLB advances ) Repayments of repurchase agreements and other borrowed funds (6 ) (6 ) Proceeds from the exercise of stock options 11 16 Dividends paid ) ) Purchase of treasury stock ) ) Net cash from financing activities Change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Consolidated Financial Statements 7 UNITED COMMUNITY FINANCIAL CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION United Community Financial Corp. (United Community or the Company) was incorporated under Ohio law in February 1998 by The Home Savings and Loan Company of Youngstown, Ohio (Home Savings) in connection with the conversion of Home Savings from an Ohio mutual savings and loan association to an Ohio capital stock savings association (the Conversion). Upon consummation of the Conversion on July8, 1998, United Community became the unitary thrift holding company for Home Savings. Home Savings, a state-chartered savings bank, conducts business from its main office located in Youngstown, Ohio, 31 retail banking offices and loan production centers located throughout Ohio, western Pennsylvania and West Virginia.On January 29, 2016, United Community acquired Forge Financial Services Inc. d/b/a James & Sons Insurance Company of Youngstown Ohio.James & Sons Insurance, a subsidiary of United Community, is engaged in the business of selling insurance including auto, commercial, homeowners and life-health insurance.
